Title: To Thomas Jefferson from Theodorus Bailey, 18 November 1823
From: Bailey, Theodorus
To: Jefferson, Thomas


Dear Sir,
 Post office, New york,
18. Novemr 23.
I have now the pleasure to inform you that your letter to Mr Appleton, was yesterday put into the hands of Mr Raggi; who has at length found a passage to Italy—He goes out in the United States Sloop of War Cyane, by permission of Mr Southard, Secretary of the Navy; and with the consent of Captn Creighton, Commander of the Cyane—which Ship is to sail in a few days for the Mediterranean.—I will take pleasure in forwarding any communications you may have to send to Great Britain, or any part of the Continent of Europe; frequent opportunities offer at this Port for the purpose.With great respect and esteem, I am very sincerely your most Obedt and humble servtTheodorus Bailey